10/22/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 19-0613


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

RYAN PATRICK MORRIS and TROY NELSON,

                Defendants and Appellants.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including December 1, 2020, within which to prepare, serve, and file its response

brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 22 2020